Citation Nr: 1120992	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1969.  He had subsequent service in the reserves, including a period of active duty from June 13 to June 27, 1987.  In October 2010, the veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to an October 2009 VA examination report, the Veteran was currently receiving Social Security Administration (SSA) disability benefits.  At his hearing before the undersigned, he testified that the disabling conditions considered by SSA include his low back disability.  VA has a duty to assist by requesting these potentially relevant records pertaining to the Veteran's claim from SSA.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  

(Other outstanding records identified by the Veteran at his hearing were obtained in November 2010 by the RO and the Veteran.)  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

2.  After completion of the above and any additional development deemed necessary, readjudicate the claim in light of all evidence of record, to include all evidence received since the November 2010 supplemental statement of the case.  If the claim remains less than a full grant of the benefit sought, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


